Case: 20-50704       Document: 00515835861            Page: 1      Date Filed: 04/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                              April 26, 2021
                                     No. 20-50704
                                                                             Lyle W. Cayce
                                  Conference Calendar                             Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   David Arturo Jasso-Lujan,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 7:20-CR-100-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent David Jasso-Lujan has moved to
   withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
   and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Jasso-Lujan has filed
   a response.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-50704     Document: 00515835861         Page: 2   Date Filed: 04/26/2021




                                  No. 20-50704


         We have reviewed counsel’s brief, relevant portions of the record, and
   Jasso-Lujan’s response. We concur with counsel’s assessment that the ap-
   peal presents no nonfrivolous issue for review. Accordingly, the motion for
   leave to withdraw is GRANTED, counsel is excused from further responsi-
   bilities herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                       2